Exhibit 10.2

CombinatoRx, Incorporated

--------------------------------------------------------------------------------

Mr. Robert Forrester
Chief Financial Officer
CombinatoRx, Incorporated
650 Albany Street
Boston, MA 02118

Dear Mr. Forrester:

Pursuant to your request, General Electric Capital Corporation (“GE Capital”) is
pleased to submit the following revised loan proposal for your consideration:

Transaction:

 

Loan

 

 

 

Borrower:

 

CombinatoRx, Incorporated

 

 

 

Lender:

 

General Electric Capital Corporation its affiliates or its assignee

(“GE Capital”)

 

 

 

Loan Amount:

 

$3,310,000.00

 

 

 

Anticipated Funding Period:

 

March 2006 through March 2007

 

 

 

Term:

 

48 months – new lab and scientific equipment
38 months – all other equipment

 

 

 

Payment Factor and Interval (all arrears):

 

48 months: 2.542024%, monthly
36 months: 3.232354%, monthly

 

 

 

Interest Rate:

 

48 months: 10.12%
36 months: 10.12%

 

 

 

Equipment (Collateral):

 

New lab and lab support equipment (22%), computer hardware (22%), general office
equipment and furniture (23%), tenant improvements (30%) and software (3%) for
the internal use of the Borrower. All such Equipment must be acceptable to GE
Capital and located within the continental United States at Borrower owned or
leased properties.

 

 

 

Other Consideration:





 

All other terms and conditions that presently exists shall continue to apply.



GENERAL TERMS AND CONDITIONS

Our proposal contains the following provisions and the Loan Payments we propose
are specifically based upon these provisions and our assumptions.

1.      MAINTENANCE AND INSURANCE: All maintenance and insurance (fire and
theft, extended coverage and liability are the responsibility of the Borrower.
Borrower will be responsible for maintaining in force, all risk damage, and
liability insurance in amounts and coverages satisfactory to GE Capital.

2.      DOCUMENTATION: GE Capital’s current standard loan documentation for this
type of collateralized loan will be used.

3.      INDEXING: The interest Rate(s) and Payment Factor(s) will be adjusted at
the time of funding to reflect any increase in the Lender’s cost of funds, which
shall be tied to the Federal Reserve’s three (3) and average four (4) year
Treasury Constant Maturities Rate(s). The rate(s), and therefore the payment
factor(s), assume an index of 4.62% and 4.62% respectively.

CONFIDENTIAL

 

GE Capital Corporation

 

LifeScience and Technology Finance

3/21/2006


--------------------------------------------------------------------------------




4.      TRANSACTION COSTS: The Borrower shall be responsible for all closing and
transaction costs including any legal fees and inspection and/or appraisals
costs.

5.      PROPOSAL FEE: $16,550.00, which shall be retained by GE Capital for
application processing underwriting and documentation. All or a portion of the
proposal fee will be forfeited if this transaction is approved by GE capital and
not executed by Borrower as called for in this proposal. If investment approval
is not obtained, the fee will be promptly returned to Borrower (less the cost of
credit verification and investigation and any out of pocket expenses incurred
such as appraisal fees, legal fees, etc.).

6.      ACCEPTANCE: By signing below, the Borrower acknowledges the terms and
conditions of this proposal. Upon receipt of the executed proposal letter and
accompanying fee, GE Capital shall commence its investment approval process.

7.      EXPIRATION: This proposal shall expire on April 3, 2006, if GE Capital
has not received your acceptance hereof by such date.

This proposal expresses GE Capital’s willingness to seek internal approval for
the transaction contemplated herein. By signing and returning this letter both
parties acknowledge that: The above proposed terms and conditions do not
constitute a commitment by GE Capital, (ii) GE Capital’s senior management may
seek changes to the above terms and conditions, and (iii) GE Capital may decline
further consideration of this transaction at any point in the approval process.
GE Capital’s agreement to fund the proposed transaction remains subject to and
would be preceded by completion of a legal and business due diligence, as well
as collateral and credit review and analysis, all with results satisfactory to
GE Capital and the closing of an initial funding under such transaction would be
conditioned upon the prior execution and delivery of final legal documentation
and all conditions precedent acceptable to GE Capital and its counsel and no
material adverse change in the business condition or prospects of the Company
(“Material Adverse Change”). For transactions that contemplate more than one
funding, GE Capital’s obligation to make each such subsequent funding would be
subject to confirmation that no Material Adverse Change has occurred.

I look forward to your early review and response. If there are any questions, I
would appreciate the opportunity to discuss this proposal in more detail at your
earliest convenience. Please do not hesitate to contact me directly at
(203)-205-5216.

Sincerely,

/s/ William B. Stichle

PROPOSAL ACCEPTED BY:

CombinatoRx, Incorporated

Name:

 

/s/ R. Forrester

 

 

Title:

 

CFO

 

 

Date:

 

4/19/06

 

 

 

Federal Tax ID#:


--------------------------------------------------------------------------------